 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN SWILLIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )   Case No. 1:17-cr-00237-DAD-BAM
                                                )
12                        Plaintiff,            )   STIPULATION AND ORDER TO
                                                )   CONTINUE SENTENCING HEARING
13    vs.                                       )
                                                )   DATE: May 28, 2019
14    BRYAN SWILLIS,                            )   TIME: 10:00 a.m.
                                                )   JUDGE: Hon. Dale A. Drozd
15                       Defendant.             )
                                                )
16                                              )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
19   counsel, that the status conference regarding the sentencing hearing in the above-captioned matter
20   now set for December 3, 2018 may be continued to May 27, 2019 at 10:00 a.m. for further status
21   conference on the sentencing hearing.
22          Mr. Swillis entered a guilty plea on May 29, 2018 and subsequently was ordered released
23   to be transported to The Delancey Street Foundation in San Francsico, California. Attached as
24   Exhibit A is a letter from the program showing that Mr. Swillis remains at the program and is in
25   compliance. Accordingly, the parties are requesting a further continuance to monitor Mr. Swillis’
26   progress at the program. Exhibit A.
27          As this is a sentencing hearing, no exclusion of time is necessary.
28   //
 1                                                        Respectfully submitted,

 2                                                        McGREGOR SCOTT
                                                          United States Attorney
 3
 4   DATED: November 26, 2018                             /s/ Kimberly A. Sanchez
                                                          KIMBERLY A. SANCHEZ
 5                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 6
 7                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
 8
 9   DATED: November 26, 2018                             /s/ Reed Grantham
                                                          REED GRANTHAM
10                                                        Assistant Federal Defender
                                                          Attorney for Defendant
11                                                        BRYAN SWILLIS

12
13
14
15                                             ORDER

16
17          The court has reviewed and considered the stipulation of the parties to continue the

18   sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named

19   defendant currently scheduled for December 3, 2018, is continued until May 28, 2019, at 10:00

20   a.m. in courtroom 5 before District Judge Dale A. Drozd.

21
     IT IS SO ORDERED.
22
23
        Dated:    November 26, 2018
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                    -2-
